KALITOWSKI, Judge,
dissenting.
I respectfully dissent. I believe the trial court erred in holding the police did not have probable cause to search appellant’s duffel bag.
I believe this case is controlled by United States v. Ross, 456 U.S. 798,102 S.Ct. 2157, 72 L.Ed.2d 572. The applicability of Ross to the facts of this case is underscored by the Supreme Court’s description of Ross:
In this case we consider the extent to which police officers — who have legitimately stopped an automobile and who have probable cause to believe that contraband is concealed somewhere within it — may conduct a probing search of compartments and containers within the vehicle whose contents are not in plain view.
Id. at 800, 102 S.Ct. at 2160.
Here, the police, having discovered drug paraphernalia and drugs in the vehicle pursuant to a legitimate stop, had probable cause to search the vehicle. Under Ross, “[i]f probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents that may conceal the object of its search.” Id. at 825, 102 S.Ct. at 2173.
In finding no probable cause to search appellant’s duffel bag, the trial court in effect held that the police were required to allow appellant to take whatever containers he alleged belonged to him and leave the scene of the stop. I believe this result is in direct contradiction to Ross.
Further, I do not believe this case should be controlled by State v. Albino, 384 N.W.2d 525 (Minn.Ct.App.1986). In Albino the issue was whether the police had probable cause to arrest a passenger in the motor vehicle. Here, the issue is whether the police having found drugs in a vehicle had probable cause to search all the containers in the vehicle including a duffel bag which belonged to appellant.